



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110(1)          Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

(2)
    Subsection (1) does not apply

(a) in a case where the information
    relates to a young person who has received an adult sentence;

(b) in a case where the information
    relates to a young person who has received a youth sentence for a violent
    offence and the youth justice court has ordered a lifting of the publication
    ban under subsection 75(2); and

(c) in a case where the publication of
    the information is made in the course of the administration of justice, if it
    is not the purpose of the publication to make the information known in the
    community.

(3) A young person referred to in
    subsection (1) may, after he or she attains the age of eighteen years, publish
    or cause to be published information that would identify him or her as having
    been dealt with under this Act or the
Young Offenders Act
, chapter Y-1
    of the Revised Statutes of Canada, 1985, provided that he or she is not in
    custody pursuant to either Act at the time of the publication.

111(1)          Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138(1)          Every person who
    contravenes subsection 110(1) (identity of offender not to be published), 111(1)
    (identity of victim or witness not to be published), 118(1) (no access to
    records unless authorized) or 128(3) (disposal of R.C.M.P. records) or section
    129 (no subsequent disclosure) of this Act, or subsection 38(1) (identity not
    to be published), (1.12) (no subsequent disclosure), (1.14) (no subsequent
    disclosure by school) or (1.15) (information to be kept separate), 45(2)
    (destruction of records) or 46(1) (prohibition against disclosure) of the
Young
    Offenders Act
, chapter Y-1 of the Revised Statutes of Canada, 1985,

(a) is guilty of an indictable offence
    and liable to imprisonment for a term not exceeding two years; or

(b)  is guilty of an offence punishable
    on summary conviction.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. J.T., 2017 ONCA 250

DATE: 20170324

DOCKET: C60398

Doherty, Huscroft and Miller JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

J.T.

Appellant

Najma Jamaldin and Paul Genua, for the appellant

Andrew Cappell, for the respondents

Heard:  March 23, 2017

On appeal from the sentence imposed by Justice Donna G.
    Hackett of the Ontario Court of Justice on April 17, 2015.

APPEAL BOOK ENDORSEMENT

[1]

This is an appeal from conviction.  The appellant must convince the
    court that the trial judge erred in her assessment of whether the appellants
    s. 8 rights were breached in the circumstances of this case.

[2]

The trial judge found that the level 3 search was reasonable save for
    the squat and cough requirement at the end of the search.  She concluded that
    this procedure was unreasonable in the circumstances.

[3]

The trial judge thoroughly reviewed the evidence.  She concluded that
    the search was justified to locate the property of the victim and because of
    safety concerns associated with the transportation of the appellant to court
    for a show cause hearing.

[4]

We see no error in her findings.  The police had good reason to suspect
    that the appellant was in possession of property related to the robbery and
    that it could be secreted anywhere on her person.  Furthermore, on the facts of
    this case, the police cannot be criticized for concluding that any release of
    the appellant should be by way of a judicial order which could properly address
    the adequacy of any supervision that might be available before releasing the
    appellant back into the community.

[5]

The Crown does not challenge the finding that the squat and cough
    technique rendered the conduct of the search unreasonable.  Nor does the Crown
    challenge the reduction of the sentence granted by the trial judge as a remedy
    under s. 24(1).

[6]

The appellant suggests that a stay should have been granted.  This
    argument is premised on submissions which target alleged systemic deficiencies,
    none of which affected the reasonableness of this search except as it related
    to the squat and cough.  A stay is an extreme remedy.

[7]

In our view, the remedy chosen by the trial judge properly addressed the
    breach in this case.  We see no reason to interfere with the trial judges
    exercise of her discretion as to the appropriate remedy.

[8]

The appeal is dismissed.


